Owens, J.
¶64 (dissenting) — One of the most important
and difficult responsibilities of our judicial system is adjudicating family law cases. This burden falls heaviest on our trial court judges, who personally oversee these deeply emotional proceedings. The decisions they face “are difficult at best,” which is why this court has repeatedly instructed that those decisions should “seldom be changed upon appeal.” In re Marriage of Landry, 103 Wn.2d 807, 809, 699 *659P.2d 214 (1985). The emotional and financial interests of the families “are best served by finality.” Id. Therefore, when reviewing trial court decisions in family law cases, “[ajppellate courts should not encourage appeals by tinkering with them.” Id. (emphasis added). In this case, the majority oversteps its role as a reviewing court and improperly substitutes its judgment for that of the trial court. I respectfully dissent.
ANALYSIS
¶65 A trial court has wide discretion to set the terms of a parenting plan, and we will not reverse its decision unless we find that it abused its discretion. In re Marriage of Littlefield, 133 Wn.2d 39, 46, 940 P.2d 1362 (1997). An abuse of discretion occurs when a trial court’s “decision is manifestly unreasonable or based on untenable grounds or untenable reasons.” Id. at 46-47. “A court’s decision is manifestly unreasonable if it is outside the range of acceptable choices, given the facts and the applicable legal standard.” Id. at 47. A court’s decision “is based on untenable grounds if the factual findings are unsupported by the record.” Id. A court’s decision “is based on untenable reasons if it is based on an incorrect standard or the facts do not meet the requirements of the correct standard.” Id.
¶66 In this case, the trial judge presided over a trial that lasted more than a week and heard testimony from many witnesses, including family members, friends, and multiple parenting experts. Ultimately, the evidence showed that the father, Manjul Varn Chandola, lacked necessary parenting skills and suffered from problematic personality traits. The trial judge expressly found that the father’s conduct was “adverse to the best interests of the child.” Clerk’s Papers (CP) at 92. The trial judge found that Chandola “was unwilling or unable to establish boundaries, routines, schedules, and structure” and that he “discouraged exploration and independence.” Id. The trial judge also found *660that Chandola was unable to recognize many of the issues with his parenting. This was consistent with the parenting expert’s finding that Chandola had difficulty “integrating data inconsistent with his view of reality.” Id. at 93.
¶67 To address the issues with Chandola’s lack of parenting skills, the trial judge imposed “such restrictions as may best be anticipated [to] assure the mother’s parenting is not diluted by the father.” Id. The court imposed restrictions “designed to address increased awareness” for the father but also give him the opportunity to parent regularly. Id. The court expected that this would allow evaluation of “his judgment and reasoning with regard to parenting decisions.” Id. The majority does not object to most of the restrictions imposed by the trial court, including requiring the father to:
- Abide by the mother’s bedtime routine and time;
- Have his daughter sleep in her own room when at his house;
- Comply with counseling requirements;
- Complete parent training;
- Abstain from discussing this court case with his daughter; and
- Comply with any recommendations made by the child’s therapist, the parent trainer, and the case manager.
I agree with the majority that the trial court is allowed to impose these restrictions, which were designed to prevent immediate harm to Chandola’s daughter and also improve his parenting skills so that he would be able to increase his time with her in the future without bringing any harm to his daughter. It was and is Chandola’s lack of parenting skills that harms his daughter, not any malicious intent. However, the majority singles out one restriction for reversal: the requirement that when Chandola spends time with his daughter, he must ensure that most of that time is spent without the presence of his parents so that he may gain necessary parenting skills. I see no basis for overturning *661that term of the parenting plan, which is reasonably calculated to prevent future harm to Chandola’s daughter.
¶68 The majority claims that “[t]he trial court did not identify any particular harm in its ruling” that would justify the restriction, majority at 654, but that is untrue. The trial judge clearly found that Chandola’s daughter was being harmed by his parenting deficiencies, and created a parenting plan designed to give Chandola the opportunity and resources to develop needed parenting skills so that he would be able to spend time parenting his daughter in the future without harming her. The trial judge made a specific finding that Chandola needed to spend parenting time without his parents for the purpose of developing his parenting skills. CP at 84. Many of the other restrictions had the same goal, including the requirement that Chandola complete parent training.
¶69 The restrictions — ^including the requirement that Chandola spend parenting time without his parents — were designed to prevent immediate harm to Chandola’s daughter resulting from his lack of parenting skills as well as harm over the long term. It is clear that the restrictions were specifically designed to improve Chandola’s parenting skills to avoid harm to his daughter because the restrictions were set to be implemented in stages, with Chandola scheduled to have increased time with his daughter after demonstrating compliance with the restrictions and presumably improving his parenting skills.
¶70 The majority acknowledges that parenting plan provisions need not be “narrowly tailored” to prevent harm, only “reasonably calculated” to prevent harm. Majority at 653. Here, each of the restrictions in the parenting plan was reasonably calculated to either prevent immediate harm or help Chandola develop the parenting skills he needs to prevent harm in the long term. The judge carefully explained that the requirement that Chandola spend time with his daughter practicing those parenting skills without his parents present was for that same purpose. Notably, this *662restriction is lifted after the first two stages of the parenting plan, presumably because those stages are designed to ensure that Chandola will gain those needed parenting skills. Thus, this restriction was temporary and tailored to fit the specific needs of the situation.
¶71 The majority would overturn the judge’s conclusion based solely on its reading of the record. I disagree. The judge heard from the family members and the parenting experts and concluded that this temporary requirement, in combination with the other provisions of the parenting plan, would help Chandola develop those parenting skills he needs to be able to spend time with his daughter without harming her. The trial court’s assessment of Chandola’s problematic lack of parenting skills is supported in the record and confirmed by the dramatic improvement in his daughter’s behavior after the parents separated and the daughter began living with the mother. Since the separation, witnesses testified that the daughter “ ‘is a changed child, more outgoing, interactive.’ ” CP at 93. The majority acknowledges that the child “made substantial emotional and social progress” after she began living primarily with her mother and that “the trial court clearly intended to ensure that [the daughter’s] progress continue unhindered.” Majority at 651-52. To ensure that progress continued, the trial court crafted a parenting plan reasonably calculated to improve Chandola’s parenting skills, the ultimate issue causing harm to the daughter. It did not abuse its discretion in setting the terms of that parenting plan, so I would affirm.
CONCLUSION
¶72 Every family law case is unique. Each family faces different challenges, and trial court judges are responsible for crafting orders and plans that take those challenges into account. Trial judges have wide discretion in those decisions, and we seldom upset them on appeal. This case is no *663different: the trial court judge oversaw an extensive trial, identified Chandola’s parenting deficits as the primary cause for concern, and carefully designed a parenting plan to give Chandola the opportunity and resources to address those deficits while maintaining a relationship with his daughter. While some members of this court might have designed a different plan to achieve those goals, that is not our decision to make. We must be cautious of substituting our judgment for that of the trial court judge. I agree with the Court of Appeals’ holding that the parenting plan in this case was within the discretion of the trial court.
¶73 I respectfully dissent.
Madsen, C.J., and C. Johnson and Stephens, JJ., concur with Owens, J.
After modification, further reconsideration denied September 10, 2014.